Detailed action
Summary
1. The office action is in response to the amendments filed on 3/8/2022.
2. Claims 1 and 3-15 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Michael Shea on 3/22/2022.

5. AMENDMENTS TO CLAIMS
 Claim 6. The electronic device of claim 5, wherein the control circuit is configured to determine that the impedance satisfies the specified condition when the impedance is equal to or smaller than a specified value.
Allowable Subject Matter
6.	Claims 1 and 3-15 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “… the impedance of the at least one specified data terminal and change a level of a voltage depending on the impedance; and receive the voltage whose level is changed from the power supply device, wherein the control circuit is configured to pull down the impedance of the at least one specified data terminal below a specified value in response to the sensing of the moisture, and wherein the received power has a magnitude corresponding to a voltage lower than a decomposition starting voltage upon pulling down the impedance of the at least one specified data terminal below the specified value.”

Dependent claims 3 and 4 are allowable by virtue of their dependency.

Regarding claim 5. The prior art fails to teach “…Wherein by the external electronic device, of moisture entering the external connector; and control the power supplied to a power supply terminal among the terminals from the power supply circuit when the impedance satisfies a specified condition, wherein power provided to the external electronic device has a level for preventing corrosion of the external connector when current flows through the external connector while moisture is present in the external connector.”

Dependent claims 6-12 are allowable by virtue of their dependency.

Regarding claim 13. The prior art fails to teach “…moisture entering an external connector comprised in the external electronic device connected to the connector; and controlling a power supplied to a power supply terminal among the terminals from a power supply circuit included in the electronic device when the impedance satisfies a specified condition, wherein power provided to the external electronic device has a level for preventing corrosion of the external connector when current flows through the external connector while moisture is present in the external connector, and the provided power has a magnitude corresponding to a voltage lower than a decomposition starting voltage.”

Dependent claims 14 and 15 are allowable by virtue of their dependency.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150229119 Tao et al. disclose USB adapter protection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFEWORK S DEMISSE/Examiner, Art Unit 2838                                                                                                                                                                                                        


/ADOLF D BERHANE/Primary Examiner, Art Unit 2838